United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60592
                          Summary Calendar


DAMIAN ROMO-BRIONES,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A90 443 295
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     On June 20, 2005, pursuant to the REAL ID Act, the district

court transferred a 28 U.S.C. § 2241 petition challenging the

March 1999 order of an immigration judge that Damian Romo-Briones

(Romo) be deported from the United States.    Romo argues that the

original order of removal is void in light of our decision in

United States v. Chapa-Garza, 243 F.3d 921 (5th Cir. 2001), and

that res judicata prevents the Government from attempting to

deport him.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60592
                                -2-

     The REAL ID Act did not alter the jurisdictional requirement

that administrative remedies must be exhausted prior to seeking

judicial review of a removal order.    Ramirez-Molina v. Ziglar,

436 F.3d 508, 514 (5th Cir. 2006).    This court lacks jurisdiction

over Romo’s claims because he failed to exhaust his

administrative remedies.   See 8 U.S.C. § 1252(d).

     Although Romo contends that we retain jurisdiction despite

his failure to exhaust administrative remedies because he has

shown a gross miscarriage of justice, the standard regarding a

gross miscarriage of justice does not apply to cases wherein the

petitioner seeks direct review of an original removal order.     See

generally, Ramirez-Molina, 436 F.3d at 514-15.

     Romo’s petition for review is therefore DISMISSED FOR LACK

OF JURISDICTION.